 

ASN Technologies, Inc. 8-K [asn-8k_101915.htm] 

Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (“Agreement”) effective as of the 19th day of
October, 2015, provides for the sale of Nine Million Nine Hundred Ninety-nine
Thousand Nine Hundred Ninety-one (9,999,991) shares of common stock (the
“Shares” or “Securities”) of ASN Technologies, Inc., a Nevada corporation (the
“Company”) at a price of $10,000.00 (the “Purchase Price”) from Daniel Davis
(“Seller”) to Laura Magrone (“Buyer”) on the following terms and conditions:

1.

Sale and Purchase. Subject to the terms and conditions hereof, at the Closing
(as defined in paragraph 2 below), Seller agrees to sell, assign, transfer,
convey and deliver to Buyer, and Buyer agrees to purchase from Seller, the
Shares.

2.

Closing. The purchase of the Shares shall be consummated at a closing
(“Closing”) to take place at 10:00 o’clock a.m. on or before October 25, 2015
unless extended by agreement of the parties hereto (the “Closing Date”).

3.

Purchase Price. The Purchase Price for the Shares shall be delivered on or
before the Closing Date, by Buyer to Laxague Law, Inc. (the “Escrow Agent”)
pursuant to the Escrow Agreement entered into by and among Buyer, Seller, and
the Escrow Agent dated as of September 25, 2015 (the “Escrow Agreement”). The
Purchase Price shall be delivered to the Seller by the Escrow Agent pursuant to
the instruction of Buyer upon the satisfaction of the closing conditions
contemplated by this Agreement.

4.

Seller’s Delivery. On the Closing Date, the Seller shall deliver to Empire Stock
Transfer, Inc., the Company’s Transfer Agent (the “Transfer Agent”): (i) the
certificate representing the Shares (the “Certificate”), in negotiable form,
duly endorsed with a duly executed stock transfer power, (ii) a waiver of
Medallion Signature Guaranty (the “Medallion Waiver”) to the stock transfer
power in form and substance satisfactory to the Transfer Agent, and (iii) any
other instruction required for the transfer of the Shares to Buyer conditioned
upon Buyer’s delivery of the Purchase Price.

5.

Buyer’s Delivery. On the Closing Date, Buyer shall deliver to Seller the
Purchase Price, conditioned upon Seller’s delivery of the Shares.

6.

Representations and Warranties of the Seller with respect to the Securities. The
Seller represents and warrants to the Buyer with respect to the Securities that:

(a)

Capacity of the Seller; Authorization; Execution of Agreements. The Seller has
all requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. This
Agreement constitutes a valid and legally binding agreement of the Seller,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of the United States (both state and federal), affecting the enforcement of
creditors’ rights or remedies in general from time to time in effect and the
exercise by courts of equity powers or their application of principles of public
policy.

 

1 

 

(b)  

Title to Securities. The Seller is the sole record and beneficial owner of the
Securities and has sole managerial and dispositive authority with respect to the
Securities. The Seller has not granted any person a proxy with respect to the
Shares that has not expired or been validly withdrawn. The sale and delivery by
the Seller of the Securities to the Buyer pursuant to this Agreement will vest
in the Buyer legal and valid title to the Securities, free and clear of all
liens, security interests, adverse claims or other encumbrances of any character
whatsoever, other than encumbrances created by the Buyer and restrictions on the
resale of the Securities under applicable securities laws.

(c)  

Disclosure. The Seller acknowledges and agrees that the representations and
warranties by the Seller in this Section 6 are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.

7.

Representations and Warranties of the Buyer. The Buyer hereby represents and
warrants to the Seller that:

(a)

Capacity of the Buyer; Authorization; Execution of Agreements. The Buyer has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement by the Buyer, and the performance by
the Buyer of the transactions and obligations contemplated hereby, including,
without limitation, the purchase of the Securities from the Seller hereunder,
have been duly authorized by all requisite corporate action of the Buyer, as
applicable. This Agreement constitutes a valid and legally binding agreement of
the Buyer, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.

(b)

Investment Intent. The Shares being purchased hereunder by the Buyer are being
purchased for its/ his/ her own account and are not being purchased with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act. The Buyer understands that such
Securities have not been registered under the 1933 Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirements of the 1933 Act pursuant to Section 4(2) thereof and/or the
provisions of Rule 506 of Regulation D promulgated thereunder, and under the
securities laws of applicable states. The Buyer further understands that the
certificates representing such Securities shall bear a legend substantially
similar to the following and agrees that it will hold such Securities subject
thereto:

 

2 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).

(c)

Disclosure. The Buyer acknowledges and agrees that the representations and
warranties by the Buyer in this Section 7 are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.

8.

Miscellaneous:

a.

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof. This Agreement alone fully and
completely expresses the agreement of the parties relating to the subject matter
hereof. This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.

b.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.

c.

Expenses.  Each party herein shall bear all of their respective costs and
expenses incurred in connection with the negotiation of this Agreement and in
the consummation of the transactions provided for herein and the preparation
thereof.

d.

Further Assurances, Cooperation.  Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete sale contemplated by this agreement. The parties hereto
agree to cooperate and use their respective best efforts to consummate the
transactions contemplated by this agreement.

e.

Governing Law.  This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
state of Nevada applicable to agreements made and to be performed wholly within
such jurisdiction and without regard to conflicts of laws.

 

3 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

  Seller                 /s/ Daniel Davis     Daniel Davis                 Buyer
                /s/ Laura Magrone     Laura Magrone  

 



4 

 